ORDER AND JUDGMENT**
HOLLOWAY, Circuit Judge.
ORDER AFTER LIMITED REMAND
The disposition of the instant appeals by published opinion for a divided panel was suspended on petition for rehearing, and the panel ordered a limited remand for findings and conclusions to ascertain whether the Relator, Mr. Stone, had satisfied the statutory requirement1 of disclosing the information underlying his claims to the government prior to bringing this lawsuit. Our opinion, as modified on rehearing, is reported. United States, ex rel. Stone v. Rockwell International Corp., 282 F.3d 787 (10th Cir.2002). We will not attempt to summarize in this order the complex factual and legal background of this matter which is outlined in that opinion.
To proceed in accord with our remand order, the district court first received submissions from the parties consisting of motions supported by briefs, excerpts from the record, and additional material submit*710ted by defendant Rockwell. The court then held a hearing on November 25, 2002, at which all counsel agreed that the record was adequate to enable the judge to make the findings and conclusions necessary. The judge made his findings and conclusions shortly after the hearing, addressing Mr. Stone’s claims in three areas: pondcrete, saltcrete, and spray irrigation.2
As to the spray irrigation claims, the district court found that Mr. Stone had not made disclosure or at least not sufficiently specific disclosure. Defendant avers that this point is moot because the verdict for the time frame including this claim was in its favor. We agree.3 Thus, we need not concern ourselves with the district court’s finding on this point.
Judge Matsch noted that Mr. Stone had conceded that he did not make pre-filing disclosure to the government of any knowledge he may have had underlying his claims with respect to “saltcrete.” In its supplemental briefing submitted to this panel after the district court’s completion of its task, defendant Rockwell does not suggest that this concession should have any effect on the judgment. In any event, from review of the record we have determined that the saltcrete and pondcrete allegations centered on the same time periods.4 Consequently, if disclosure was made as to pondcrete, that would establish jurisdiction for the critical time period for which the jury awarded damages.
Thus, the real point of contention now is whether Stone disclosed the facts underlying his “pondcrete” claims to the government before commencing this suit.5 On this issue, the district court made one especially significant finding — that a certain document had been produced to the government by Stone prior to suit having been filed. This document, an “Engineering Order” that Stone had attached as an exhibit to an affidavit filed in the district court, was noted in our previous opinion. The Engineering Order itself was an internal Rockwell document concerning pondcrete. On the Order, Stone had made these handwritten comments: “This design will not work in my opinion. I suggest that a pilot operation be designed to simplify and optimize each phase of the operation....” 282 F.3d at 801.
Our view of this notation, as expressed in our opinion, is of critical importance in the present inquiry. We said, “This Engineering Order was explicit in articulating [Stone’s] belief that the proposed design for making pondcrete was flawed.” Id.
The district court, however, took a different view of the document:
His comment does not address whether the design to which he objects is for the method of pumping the ponds, the manufacture of pondcrete blocks or both. The document does not speak for itself and to find that Mr. Stone communicated his concerns to the government about the manufacture of pondcrete before the filing of this civil action requires the court to speculate about the content of conversations he had with the FBI and EPA agents and the Assistant United States Attorney.
*711Findings and Conclusions at 5. The judge then referred to the FBI agent’s reports of interviews, known as 302 reports. The judge said that 302 reports
are merely summaries of the agent’s recollections of the conversation, but it is also fair to infer that if Mr. Stone attached such importance to the potential for the leakage of toxic materials from the pondcrete blocks that later became the principal issue litigated at trial, there would be some reference to it in the agent’s reports.
Id. at 5-6.
We conclude that the district judge erred in holding that the production of the document was insufficient to support a finding that Mr. Stone had communicated his concerns about the manufacture of pondcrete to the government before filing his action. This holding violated the law of the case, see, e.g., Huffman v. Saul Holdings Ltd., 262 F.3d 1128, 1132 (10th Cir. 2001), because it is fundamentally irreconcilable with our previous holding, quoted above, about the import of the document.6 Our previous holding about the import of the document, together with the district court’s finding on remand that the document had been produced to the government before suit was filed, are sufficient to carry Stone’s burden of persuasion on this point.7
Therefore, we hold that the jurisdictional disclosure requirement was satisfied. In accordance with our previous opinion, the judgment of the district court is AFFIRMED. Mr. Stone’s pending motion to supplement the record is DENIED as moot. Rockwell’s motion for an order vacating the judgment of the district court is DENIED.
IT IS SO ORDERED.

 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel. This court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


. See 31 U.S.C. § 3730(e)(4).


. These terms are explained in our published opinion.


. See Pretrial Order, IV App. 1063, 1095 at H 14 (setting out the time frame for plaintiff's spray irrigation claim); id. at 1119 (jury verdict form finding for defendant on claim covering that time period).


. See Pretrial Order, IV App. Tabs C & D, 1063, 1097-99.


. It is worth noting that the United States did not contend in the district court that Mr. Stone had failed to make the necessary disclosures to the government.


. As appellant puts it:
[T]he District Court expressly found that Mr. Stone had provided to the Government in March 1988 — over a year before this action was filed — the very same documents on which this Court based its prior ruling that Mr. Stone satisfied the "direct and independent knowledge” prong of the original source test. This finding alone warrants denial of Rockwell’s motion.
Plaintiff-Appellee/Cross-Appellant James S. Stone’s Response at 1. See abo Plaintiff-Appellee's March 7, 2003 Reply in Support of Cross-Motion For a Ruling Affirming the Judgment in its Entirety at 5.


. We find irrelevant the district court’s inference that the document was not discussed with the FBI. As noted above, the court said that "if Mr. Stone attached such importance” to the subject, then it would be a fair inference that the 302 report would contain some reference to the subject. There is no statutory requirement that the relator have emphasized the specific facts on which a claim is later based, so long as the facts are disclosed.
Considering the volume of documents Stone produced to the government, and the number and scope of activities about which he was concerned, it would be unsound to draw the inferences made from an FBI agent’s summarization of a meeting, as Judge Matsch himself had indicated on taking the case under advisement at the close of the hearing on remand. (It seems clear that Stone attached importance to all of the disclosures he made to the government concerning possible environmental consequences of mishandling of extremely hazardous materials, although the only relevant inquiry is whether he satisfied the disclosure requirements.)